Exhibit 10.1

Amendment No. 1 to

Executive Employment Agreement

 

This Amendment No. 1 to Executive Employment Agreement (“Amendment”) is made
effective this 13 day of May 2020 upon the terms and conditions set forth herein
by and between Second Sight Medical Products, Inc., a California corporation
(the “Company”) and John T. Blake (“Executive”) or entities associated with him.

 

RECITALS

 

WHEREAS, Company and Executive entered into that certain Executive Employment
Agreement dated as of March 21, 2018 (the “Agreement”); and

 

WHEREAS, the Board of Directors of the Company has approved a one-time cash
bonus of $100,000 (the “Bonus”) payable to Executive in recognition of his
services on behalf of the Company; and

 

WHEREAS, Company and Executive desire to amend the Agreement in certain respects
as set forth herein.

 

NOW, THEREFORE, in exchange for and in consideration of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

1.The Recitals set forth above are incorporated herein as if restated in their
entirety.  

 

2Upon termination of Executive by the Company without Cause Executive shall be
entitled to receive all amounts due to him under paragraph 6.1 of the Agreement
less the amount of the Bonus. If Executive terminates his employment with the
Company for any reason he shall retain the Bonus which shall not be deducted
from any amounts payable to him under paragraph 6.3 of the Agreement.

 

3.Except as explicitly noted herein, all other provisions of the Agreement are
hereby reaffirmed without change or amendment of any kind. All terms not defined
herein shall have the definitions set forth in the Agreement.

 

4.This Amendment and the Agreement together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

5.This Amendment may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original.

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have duly caused this Amendment to be
executed as of the day and year first above written.

 

COMPANY

 

Second Sight Medical Products, Inc.

 

By: /s/ Matthew Pfeffer

Name: Matthew Pfeffer

Title: Acting Chief Executive Officer

 

 

EXECUTIVE

 

 

By: /s/ John T. Blake

       John T. Blake

 